DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/18/2022, claims 1 – 20 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Response to Amendment
Acknowledgement is made claims 1, 3, 8, 10, 15, and 17 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 9 of Remarks dated 2/18/2022, wherein Applicant alleges, “[the prior art of record], whether viewed separately or in combination, fail to disclose or render obvious each and every limitation of the amended independent claims”, have been fully considered and found persuasive. Claim 1 has been amended to recite, in part, “the route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute, and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by the RIB agent”, which is not taught by the prior art of record. However, based upon further search and consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Chunduri et al. (US 2019/0058657 A1), hereinafter “Chunduri”, in view of Means (US 2016/0142310 A1).
Regarding claim 8, Chunduri teaches a method, comprising: 
obtaining, by a routing information base (RIB) agent, a route policy for performing a route action (core router may receive a preference from an operator which specifies attributes of the selected path (Chunduri Paragraphs [0044 – 0045] and [0068]) router network element implements the control plane which comprises RIB as routing structures (Chunduri Paragraphs [0098] and [0115])); 
receiving, by the RIB agent, a route from a first routing protocol agent of a plurality of routing protocol agents (receiving an advertisement message, from a mapping server, with a preferred type of path across the network (Chunduri Paragraph [0068]) multiple mapping servers may be provisioned in the same area and all provide advertisements (Chunduri Paragraph [0052])); 
performing, by the RIB agent, analysis of the route using the route policy (router network element identifies the path from a plurality of available paths across the network using the advertisement and the preferred type of path and determines whether to update a forwarding plane to use the route (Chunduri Paragraphs [0069 – 0070])); and 
configuring the forwarding plane to utilize the identified route (Chunduri Paragraph [0070])).
Where Chundri teaches modifying a forwarding/flow table entry in a line card to utilize the identified path as part of performing the route action (Chundri Paragraph [0070]), Chundri fails to teach the route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute, and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by the RIB agent.
However, in analogous art, Means teaches a route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute (modifying initial values within a route entry (such as originator-ID, next hop, and distinguisher) by replacing them with different values (Means Paragraphs [0032 – 0035] and [0066])), and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by an RIB agent (installing the updated routes with the replaced attributes into a forwarding table to be used in directing data packets (Means Paragraph [0035])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Means related to updating route attributes and apply them to the teachings of Chunduri for the purpose of off-loading storage to specialized provider routers (Means Paragraphs [0026]). One would be motivated as such as reduces the processing burden on provider edge routers which have limited resources (Means Paragraphs [0025 – 0026]).

Regarding claim 9, Chunduri and Means teach the method of claim 8, wherein the route policy comprises a set of statements that determines the route action to be performed (specified preference may be a “prefer RSVP” statement which instructs to stitch to a RSVP tunnel (Chunduri Paragraph [0045])).  

Regarding claim 10, Chunduri and Means teach the method of claim 8, wherein the route selection policy being applied comprises evaluated the updated route based on the new value of the attribute (modified routes are installed on local routers to be used in directing data packets based upon the routing rules (Means Paragraphs [0035] and [0072]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Chunduri and Means teach the method of claim 8, wherein analyzing the route is performed using a route map and comprises analyzing next-hop information known to the RIB agent to determine a next- hop action to take on a next-hop of the route (communicating with the control plane to receive forwarding information and determining how data is to be routed to the next hop (Chunduri Paragraph [0118])).  

Regarding claim 12, Chunduri and Means teach the method of claim 11, wherein the next-hop action is to deny network traffic data units destined for the next-hop, to modify the next-hop of the route to an updated next- hop of the route that is on a path to a same destination (selecting the next hop by the routing system from a plurality of optional next hops based upon an Equal Cost Multi Path (ECMP) and based upon an ordering constraint (Chunduri Paragraph [0125])), to modify a set of next-hops, or to modify the next-hop of the route to at least one security policy implementation next-hop.  

Regarding claim 13, Chunduri and Means teach the method of claim 8, wherein the route action further comprises permitting or denying redistribution of the route to a different routing protocol from the routing protocol from which the route was received (operator preference may indicate RSVP but the SR path may be stitched to LDP if only a single MPLS path is available (Chunduri Paragraph [0045])).  

Regarding claim 14, Chunduri and Means teach the method of claim 13, wherein the route action is to deny redistribution of the route when a less specific route is available to a same destination (overriding the general preference for a particular destination when a non-specific preference element includes a particular path (Chunduri Paragraphs [0057 – 0058])).  

Regarding claim 15, Chunduri teaches a non-transitory computer readable medium comprising instructions that (Chunduri Paragraphs [0067] and [0088]), when executed by a processor, perform a method, the method comprising: 
obtaining, by a routing information base (RIB) agent, a route policy for performing a route action (core router may receive a preference from an operator which specifies attributes of the selected path (Chunduri Paragraphs [0044 – 0045] and [0068]) router network element implements the control plane which comprises RIB as routing structures (Chunduri Paragraphs [0098] and [0115])); 
receiving, by the RIB agent, a route from a first routing protocol agent of a plurality of routing protocol agents (receiving an advertisement message, from a mapping server, with a preferred type of path across the network (Chunduri Paragraph [0068]) multiple mapping servers may be provisioned in the same area and all provide advertisements (Chunduri Paragraph [0052])); 
performing, by the RIB agent, analysis of the route using the route policy (router network element identifies the path from a plurality of available paths across the network using the advertisement and the preferred type of path and determines whether to update a forwarding plane to use the route (Chunduri Paragraphs [0069 – 0070])); and 
based on the analysis, performing, by the RIB agent, the route action (configuring the forwarding plane to utilize the identified route (Chunduri Paragraph [0070])).
Where Chundri teaches modifying a forwarding/flow table entry in a line card to utilize the identified path as part of performing the route action (Chundri Paragraph [0070]), Chundri fails to teach the route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute, and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by the RIB agent.
However, in analogous art, Means teaches a route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute (modifying initial values within a route entry (such as originator-ID, next hop, and distinguisher) by replacing them with different values (Means Paragraphs [0032 – 0035] and [0066])), and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by an RIB agent (installing the updated routes with the replaced attributes into a forwarding table to be used in directing data packets (Means Paragraph [0035])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Means related to updating route attributes and apply Chunduri for the purpose of off-loading storage to specialized provider routers (Means Paragraphs [0026]). One would be motivated as such as reduces the processing burden on provider edge routers which have limited resources (Means Paragraphs [0025 – 0026]).

Regarding claim 16, Chunduri and Means teach the non-transitory computer readable medium of claim 15, wherein the route policy comprises a set of statements that determines the route action to be performed (specified preference may be a “prefer RSVP” statement which instructs to stitch to a RSVP tunnel (Chunduri Paragraph [0045])).  

Regarding claim 17, Chunduri and Means teach the non-transitory computer readable medium of claim 15, wherein the route selection policy being applied comprises evaluated the updated route based on the new value of the attribute (modified routes are installed on local routers to be used in directing data packets based upon the routing rules (Means Paragraphs [0035] and [0072]) inherits motivation to combine from respective parent claim.).  

Regarding claim 18, Chunduri and Means teach the non-transitory computer readable medium of claim 15, wherein analyzing the route is performed using a route map and comprises analyzing next-hop information known to the RIB agent to determine a next-hop action to take on a next-hop of the route (communicating with the control plane to receive forwarding information and determining how data is to be routed to the next hop (Chunduri Paragraph [0118])).  

Regarding claim 19, Chunduri and Means teach the non-transitory computer readable medium of claim 18, wherein the next-hop action is to deny network traffic data units destined for the next-hop, to modify the next-hop of the route to an updated next-hop of the route that is on a path to a same destination (selecting the next hop by the routing system from a plurality of optional next hops based upon an Equal Cost Multi Path (ECMP) and based upon an ordering constraint (Chunduri Paragraph [0125])), to modify a set of next-hops, or to modify the next-hop of the route to at least one security policy implementation next-hop.  

Regarding claim 20, Chunduri and Means teach the non-transitory computer readable medium of claim 15, wherein the route action is to permit or deny redistribution of the route to a different routing protocol from the routing protocol from which the route was received (operator preference may indicate RSVP but the SR path may be stitched to LDP if only a single MPLS path is available (Chunduri Paragraph [0045])), and wherein the route action is to deny redistribution of the route when a less specific route is available to a same destination (overriding the general preference for a particular destination when a non-specific preference element includes a particular path (Chunduri Paragraphs [0057 – 0058])).

Claims 1 – 7 are rejected under 35 U.S.C. §103 as being unpatentable over Chunduri in in view of Means and further view of Birmiwal et al. (US 2017/0195181 A1), hereinafter “Birmiwal”.
Chunduri teaches a network device, comprising: 
a processor (router network element comprises generic computing device (Chunduri Paragraph [0067])); 
a memory (Chunduri Paragraph [0088]); 
a volatile storage device (Chunduri Paragraph [0088]); 
a non-volatile storage device (Chunduri Paragraph [0088]); 
a plurality of routing protocol agents (mapping server (Chunduri Paragraph [0068]) multiple mapping servers send messages to router network element (Chunduri Paragraph [0068])) operatively connected to a RIB agent (router network element implements the control plane which comprises RIB as routing structures (Chunduri Paragraphs [0098] and [0115])); 
the RIB agent executing on the processor using the memory, volatile storage, and non-volatile storage (router network element (Chunduri Paragraph [0067]) comprising control plane and RIB (Chunduri Paragraphs [0098] and [0115])); and 
configured to: 
obtain a route policy for performing a route action (core router may receive a preference from an operator which specifies attributes of the selected path (Chunduri Paragraphs [0044 – 0045] and [0068])); 
obtain a plurality of routes from the plurality of routing protocol agents (receiving an advertisement message, from a mapping server, with a preferred type of path across the network (Chunduri Paragraph [0068]) multiple mapping servers may be provisioned in the same area and all provide advertisements (Chunduri Paragraph [0052])); 
analyze the plurality of routes using the route policy to make a determination about whether to perform the route action, wherein to analyze the plurality of routes using the route policy (router network element identifies the path from a plurality of available paths across the network using the advertisement and the preferred type of path (Chunduri Paragraph [0069])); and 
perform the route action based on the determination (configuring the forwarding plane to utilize the identified route (Chunduri Paragraph [0070])).  
Chundri fails to teach the route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute, and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by the RIB agent. Chunduri further fails to teach the RIB agent uses an item of information that is unavailable to the plurality of routing protocol agents and the routing protocol agents executing on the processor using the memory, volatile storage, and non-volatile storage.
However, in analogous art, Means teaches a route action comprises modifying an initial value of an attribute of the route to obtain an updated route with a new value for the attribute (modifying initial values within a route entry (such as originator-ID, next hop, and distinguisher) by replacing them with different values (Means Paragraphs [0032 – 0035] and [0066])), and the modifying of the initial value of the attribute occurs before a route selection policy is applied to the updated route by an RIB agent (installing the updated routes with the replaced attributes into a forwarding table to be used in directing data packets (Means Paragraph [0035])).
Means related to updating route attributes and apply them to the teachings of Chunduri for the purpose of off-loading storage to specialized provider routers (Means Paragraphs [0026]). One would be motivated as such as reduces the processing burden on provider edge routers which have limited resources (Means Paragraphs [0025 – 0026]).
Chundri and Means fail to teach the RIB agent uses an item of information that is unavailable to the plurality of routing protocol agents and the routing protocol agents executing on the processor using the memory, volatile storage, and non-volatile storage.
However, in analogous art, Birmiwal teaches the RIB agent uses an item of information that is unavailable to the plurality of routing protocol agents (implementation of BGP executing on the RIB agent learns routes and advertises routes in the FIB to peer network devices (Birmiwal Paragraph [0026])) and the routing protocol agents executing on the processor using the memory, volatile storage, and non-volatile storage (agents are used and executed on the CPU of the RIB agent (Birmiwal Paragraphs [0033]) implemented by the network device (Birmiwal Paragraphs [0021 – 0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Birmiwal related to centralizing the RIB agent and the network agents and apply them to the teachings of Chunduri and Means for the purpose of implementing the RIB agent and other agents on the network device which is a switch or router (Birmiwal Paragraphs [0015 – 0016]). One would be motivated as such as this allows a central determination of forwarding information base (FIB) entries which should be distributed to peer networking devices (Birmiwal Paragraph [0003]).

Chunduri, Means, and Birmiwal teach the network device of claim 1, wherein the route selection policy being applied comprises evaluated the adjusted attribute route based on the adjusted attribute (specified preference may be a ‘prefer RSVP’ statement which instructs to stitch to a RSVP tunnel (Chunduri Paragraph [0045])).  

Regarding claim 3, Chunduri, Means, and Birmiwal teach the network device of claim 1, 
wherein the route selection policy being applied comprises evaluated the updated route based on the new value of the attribute (modified routes are installed on local routers to be used in directing data packets based upon the routing rules (Means Paragraphs [0035] and [0072]) inherits motivation to combine from respective parent claim.).

Regarding claim 4, Chunduri, Means, and Birmiwal teach the network device of claim 1, wherein the analysis of the route is performed using a route map and comprises analyzing next-hop information known to the RIB agent to determine a next-hop action to take on a next-hop of the route (communicating with the control plane to receive forwarding information and determining how data is to be routed to the next hop (Chunduri Paragraph [0118])).  

Regarding claim 5, Chunduri, Means, and Birmiwal teach the network device of claim 4, wherein the next-hop action is to deny network traffic data units destined for the next-hop, to modify the next-hop of the route to an updated next-hop of the route that is on a path to a same destination selecting the next hop by the routing system from a plurality of optional next hops based upon an Equal Cost Multi Path (ECMP) and based upon an ordering constraint (Chunduri Paragraph [0125])), to modify a set of next-hops, or to modify the next-hop of the route to at least one security policy implementation next-hop .  

Regarding claim 6, Chunduri, Means, and Birmiwal teach the network device of claim 1, wherein the route action further comprises permitting or denying redistribution of the route to a different routing protocol from the routing protocol from which the route was received (operator preference may indicate RSVP but the SR path may be stitched to LDP if only a single MPLS path is available (Chunduri Paragraph [0045])).  

Regarding claim 7, Chunduri, Means, and Birmiwal teach the network device of claim 6, wherein the route action is to deny redistribution of the route when a less specific route is available to a same destination (overriding the general preference for a particular destination when a non-specific preference element includes a particular path (Chunduri Paragraphs [0057 – 0058])).  

Conclusion
	The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
	Balonada et al. (US 2009/0006647 A1) which teaches evaluating routing paths based upon performance measurements and making intelligent routing decisions.
	Duda et al. (US 2017/0264552 A1) which teaches assigning routing table entries specific next hop information and installing them into a forwarding table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459